ease 1:13-cv-08250-JSR Documem 19 Filed 10/26/18 Page 1 of 2(;;4,,§/?,¢ ,!/i,»i.
,,,,,,, ,~/‘; ' \j ~../ / 7
f

/’/i)~/\/‘f:; '
v `
g .@\S step

U(Zl §§ Ztlltt` _

     

,.,»»»

          
    

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

  

  

WlNKLEVOSS CAPITAL FUND, LLC, Case No, g ;:»§»3 ` q

Plaintiff, ' [PR@

V.

  

mw

CHARLES SHREl\/I,

1 8 CV %2 5 0

Plaintiff Winklevoss Capital Fund, LLC (“WCF”) has sought leave to file its Complaint

 

and Ex Parte Application for Prejudgment Attachment under seal (“l\/Iotion”) pursuant to Rule
S.Z(d) of the Federal Rules of Civil Procedure. The l\/lotion seeks to seal the Complaint and
related EX Parte Application for Prejudgment Attachment so as to prevent Defendant Charles
Shrem, a domiciliary of Florida, from secreting property to frustrate prejudgment attachment and
an eventual judgment The l\/lotion proposes to lift the seal at such time as an order of attachment
is served on all the relevant parties, or alternatively the EX Parte Application for Prejudgment
Attachment is denied. Having reviewed WCF’s l\/lotion, this Court concludes that WCF has met
the criteria for filing the Complaint and EX Parte Application for Prejudgment Attachment under
seal. Accordingly, the Court orders that the following pleadings shall be filed under seal:

l. WCF’s September l l, 2018 Complaint against Charles Shrem and all related
pleadings required to be filed vvith that complaint (e.g., Civil Cover Sheet, Notice
of Related Case, Summons);

2. WCl\/l’s Ex Parte Application for Prejudgment Attachment and all related
pleadings (e.g., the affidavits of Cameron Winklevoss, Tom Robinson, l\/Iatt

Gruchevsky, John Mason, and Sam Ferguson);

_1_

Case 1:18-cV-08250-.]SR Document 19 Filed 10/26/18 Page 2 of 2

3. The order of prejudgment attachment, if one issues; and
4. WCF’s ex parte application to seal and all related pleadings (e.g., the notice,

application, and affidavit of Tyler Meade).

 

lt is so ordered.

 

 

 

/%€ %;;&X MUWMM

 

 

